          Case 2:19-cv-04708-CDJ Document 17 Filed 10/21/20 Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PNC EQUIPMENT FINANCE, LLC,                              :
     Plaintiff,                                          :
                                                         :                               CIVIL ACTION
        v.                                               :                               NO. 19-4708
                                                         :
DOUG PAK, et al.,                                        :
    Defendants.                                          :
                                              MEMORANDUM
JONES, II J.                                                                                  October 21, 2020
I.      INTRODUCTION
        The instant matter emerges out of a breach of contract claim under Pennsylvania law.

Plaintiff PNC Equipment Finance, LLC (“Plaintiff”) brings this action against Defendants Doug

Pak, BLD Brands, LLC, and BLD Ventures, LLC (collectively, the “Defendants”), seeking to

recover on three guaranties of a commercial loan. Pending before the Court is Defendants’ Motion

to Dismiss Plaintiff’s Complaint (ECF No. 7) [hereinafter Motion to Dismiss] pursuant to Federal

Rule of Civil Procedure 12(b)(2), or, in the alternative, Rule 12(b)(6). For the reasons set forth

herein, Defendants’ Motion to Dismiss is denied.1

II.     FACTUAL BACKGROUND2
        The underlying dispute in this case arises from Defendants’ contractual obligations to

Plaintiff under a series of individual guarantees (“Guarantees”) executed between the Parties.

Plaintiff is a Delaware limited liability company with its principal place of business in

Pennsylvania. Compl. ¶ 1. Defendants BLD Brands, LLC (“Defendant BLD Brands”)3 and BLD

Ventures, LLC (“Defendant BLD Ventures”) are both limited liability companies organized under



1
  The Court has fully reviewed the submissions made in support of and in opposition to Defendants’ Motion to Dismiss
and considers the Motion without oral argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b).
2
  In accordance with the standard of review for motions to dismiss under Rule 12(b)(2) and Rule 12(b)(6), the Court
will present the facts as alleged in the Complaint and attachments thereto. See infra Parts IV.A–B.
3
  Defendant BLD Ventures is the sole member of Defendant BLD Brands. Compl. ¶ 3.


                                                  Page 1 of 17
          Case 2:19-cv-04708-CDJ Document 17 Filed 10/21/20 Page 2 of 17




the laws of the State of California. Compl. ¶¶ 3-4. Defendant Doug Pak (“Defendant Pak”) is a

citizen of California and a member of Defendant BLD Ventures. Compl. ¶¶ 2, 4.

        According to the Complaint, on or about September 11, 2017, Plaintiff entered into a Loan

and Security Agreement (“Loan Agreement”)4 with six of Defendants’ franchise entities

(“Borrowers”),5 whereby Plaintiff agreed to extend an aggregate principal amount of up to

$42,300,000 in credit to Borrowers. See Compl. ¶¶ 8, 22, 24; Compl., Ex. B (“Loan Agreement”);

Pl.’s Resp. Opp’n 3, ECF No. 11. Defendants concurrently executed a series of Guarantees in favor

of Plaintiff and in connection with the underlying Loan Agreement.6 Compl. ¶ 8. Defendant Pak

executed each of these Guarantees separately: one in his individual capacity, and two in his

capacity as principal and co-CEO of Defendants BLD Brands and BLD Ventures.7

        Pursuant to the Guarantees, Defendants are jointly and severally liable for the entirety of

Borrowers’ payment obligations to Plaintiff under the Loan Agreement,8 with the exception of

Defendant Pak’s individual liability being limited to $6,000,000.9 See Compl. ¶¶ 25, 27; Compl.,

Ex. A (“Guaranty”)).10 These Guarantees contained the following forum selection clause:

                 “Guarantor agrees that any action or proceeding against Guarantor
                 to enforce, or arising out of, this Guaranty may be commenced in

4
  The Court may consider the Loan Agreement attached to the Complaint since the document is central to the claims
at issue and Defendants do not dispute its authenticity. See Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010)
(emphasizing that a court may consider “undisputedly authentic documents if the complainant’s claims are based upon
these documents” when deciding a Rule 12(b)(6) motion).
5
   The Borrowers are: Serazen, LLC; PJ Las Vegas, LLC; PJ Ohio, LLC; PJ North Carolina, LLC; South Star NC,
LLC; and South Star SC, LLC. Compl. ¶ 18. Borrowers are based in Delaware, Nevada, North Carolina, and South
Carolina. Compl. ¶¶ 13-18.
6
  Plaintiff required a personal guaranty of up to $6,000,000 from Defendant Pak and unlimited corporate guaranties
from Defendants BLD Brands and BLD Ventures to guarantee Borrowers’ obligations under the Loan Agreement
(collectively, the “Guarantees”). See Compl. ¶¶ 26-27; Pl.’s Resp. Opp’n 3.
7
   See Compl. ¶¶ 9-11. Defendant Pak and the businesses he controls, including Defendants BLD Brands and BLD
Ventures (as well as Borrowers), are sophisticated business parties who entered into a commercial loan transaction
with Plaintiff, under which Plaintiff extended over $30 million in credit to Borrowers to operate their businesses.
8
  To ensure against the risk that Borrowers might default, Plaintiff received a Guaranty from each Defendant, which
guaranteed payment of the obligations owed by Borrowers to Plaintiff in the event of any default by Borrowers.
9
   Pursuant to each Guaranty, “Defendants unconditionally guaranteed the Borrowers’ obligations under the Loan
Agreement and became obligated to repay such obligations to [Plaintiff] without further notice.” Pl.’s Resp. Opp’n 3.
10
    A copy of each Guaranty is attached to the Complaint as Exhibit A.


                                                  Page 2 of 17
             Case 2:19-cv-04708-CDJ Document 17 Filed 10/21/20 Page 3 of 17




                    state or federal court in any county in the Commonwealth of
                    Pennsylvania in which Lender has an office, or in any other location
                    where Guarantor or any of his/its property is located, and Guarantor
                    waives personal service of process and agrees that a summons and
                    complaint commencing an action or proceeding in any such court
                    shall be properly served and shall confer personal jurisdiction if
                    served by registered or certified mail in accordance with Section 7
                    hereof.”

See Guaranty § 10(H).
           According to the Complaint, Borrowers are in default under the Loan Agreement, and,

because of that default, Defendants are obligated to repay all of Borrowers’ debt obligations.

Compl. ¶¶ 23-24, 31. In accordance with each Guaranty, Plaintiff sent letters to Defendants on or

about August 2, 2019, demanding payment.11 Compl. ¶ 32; Compl., Ex. C (Plaintiff’s Letters to

Defendants dated August 2, 2019). However, Plaintiff alleges that Defendants have yet to

reimburse Plaintiff for the amount due under the Loan Agreement. Compl. ¶ 33.

III.       PROCEDURAL HISTORY
           Based on the above facts, Plaintiff initiated this lawsuit against Defendants on October 10,

2019, invoking the Court’s diversity jurisdiction, asserting a single count for breach of contract,

and alleging that the amount due in principal and interest exceeds $30,000,000. (See generally

Complaint, ECF No. 1). On November 24, 2019, Defendants filed the instant Motion to Dismiss

(ECF No. 7). Therein, Defendants seek to dismiss Plaintiff’s Complaint for lack of personal

jurisdiction under Federal Rule of Civil Procedure 12(b)(2), or, in the alternative, for failure to

state a claim under Rule 12(b)(6). On November 27, 2019, Plaintiff submitted a response in

opposition to Defendants’ Motion to Dismiss. (See Plaintiff’s Opposition to Defendants’ Motion

to Dismiss, ECF No. 11). Defendants filed a Reply Brief in Support of their Motion to Dismiss on




11
     Defendants do not dispute that Borrowers are in default under the Loan Agreement. Pl.’s Resp. Opp’n 4.


                                                    Page 3 of 17
          Case 2:19-cv-04708-CDJ Document 17 Filed 10/21/20 Page 4 of 17




December 10, 2019. (See Defendants’ Reply Brief in Support of their Motion to Dismiss (“Defs.’

Reply Br.”), ECF No. 14).12 The matter is now ripe for judicial disposition.

        The Court finds that the forum selection clause found in Section 10(H) of each Guaranty

is valid and enforceable against Defendants. As such, Defendants’ Motion to Dismiss for lack of

personal jurisdiction is denied. The Court also finds that Plaintiff has sufficiently stated a claim

against Defendant Pak. Accordingly, Defendants’ alternate Motion to Dismiss for failure to state

a claim is also denied.

IV.     STANDARDS OF REVIEW
        A.    Federal Rule of Civil Procedure 12(b)(2)

        Pursuant to Federal Rule of Civil Procedure 12(b)(2), a defendant may move to dismiss a

claim for lack of personal jurisdiction. Once a defendant has raised this jurisdictional defense, the

burden shifts to the plaintiff to present a prima facie case establishing appropriate jurisdiction over

the non-resident defendants in the forum. Pinker v. Roche Holdings Ltd., 292 F.3d 361, 368 (3d

Cir. 2002); see also Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 97 (3d Cir. 2004) (“[W]hen the

court does not hold an evidentiary hearing on the motion to dismiss, the plaintiff need only

establish a prima facie case of personal jurisdiction.”). A plaintiff has the burden of showing “with

reasonable particularity” that enough contact exists between the defendant and the forum to

support the exercise of personal jurisdiction by the forum state. Mellon Bank v. Farino, 960 F.2d

1217, 1223 (3d Cir. 1992); see also Action Mfg. Co. v. Simon Wrecking Co., 375 F. Supp. 2d 411,

418 (E.D. Pa. 2005) (“In order to establish a prima facie case, the plaintiff must present specific

facts that would allow the court to exercise jurisdiction over the defendant.”).




12
  In connection with the instant Motion, the Court has reviewed the declarations of Doug Pak (“Pak Decl.”) and
George G. Cole Jr. (“Cole Decl.”), which were filed along with Defendants’ Motion to Dismiss and Plaintiff’s
Response in Opposition thereto. See Pak Decl. ¶¶ 1-11, ECF No. 7-2; Cole Decl. ¶¶ 1-6, ECF No. 11-1.


                                               Page 4 of 17
         Case 2:19-cv-04708-CDJ Document 17 Filed 10/21/20 Page 5 of 17




       In determining the existence of personal jurisdiction, courts “must accept all of the

plaintiff’s allegations as true and construe disputed facts in favor of the plaintiff.” Pinker, 292 F.3d

at 368. Once the plaintiff’s “allegations are contradicted by an opposing affidavit . . . [they] must

present similar evidence in support of personal jurisdiction.” In re Chocolate Confectionary

Antitrust Litig., 602 F. Supp. 2d 538, 556 (M.D. Pa. 2009). To counter opposing affidavits,

“[p]laintiffs may not repose upon their pleadings in this manner. Rather, they must counter

defendants’ affidavits with contrary evidence in support of purposeful availment jurisdiction.” Id.

at 559. To that end, “[t]he plaintiff must respond to the defendant’s motion with “actual proofs”;

“affidavits which parrot and do no more than restate [the] plaintiff’s allegations . . . do not end the

inquiry.” Lionti v. Dipna, Inc., No. 17-1678, 2017 WL 2779576, at *1 (E.D. Pa. June 27, 2017)

(quoting Time Share Vacation Club v. Atl. Resorts, Ltd., 735 F.2d 61, 66 n.9 (3d Cir. 1984)); see

also Lehigh Gas Wholesale, LLC v. LAP Petro., LLC, No. 14-5536, 2015 WL 1312213, at *2 (E.D.

Pa. Mar. 23, 2015) (“Plaintiff carries the burden to prove personal jurisdiction using ‘affidavits or

other competent evidence.’”) (quoting Metcalfe v. Renaissance Marine, Inc., 566 F.3d 324, 330

(3d Cir. 2009)); In re Chocolate Confectionary, 602 F. Supp. 2d at 556-57 (a plaintiff must present

contrary evidence in the form of “actual proofs[.]”).

       Personal jurisdiction is shown through either specific or general jurisdiction. Sugartown

Worldwide LLC v. Shanks, No. 14-5063, 2015 WL 1312572, at *3 (E.D. Pa. Mar. 24, 2015). To

establish personal jurisdiction over a defendant, a court must first apply the relevant state long-

arm statute to determine if it may exercise personal jurisdiction; then, the court must determine if

that jurisdiction violates the Due Process Clause of the Constitution. IMO Indus. V. Kiekert AG,

155 F.3d 254, 258-59 (3d Cir. 1998). Pennsylvania’s long-arm statute provides that a court may

exercise personal jurisdiction over a non-resident “to the fullest extent allowed under the




                                             Page 5 of 17
         Case 2:19-cv-04708-CDJ Document 17 Filed 10/21/20 Page 6 of 17




Constitution of the United States and may be based on the most minimum contact with this

Commonwealth allowed under the Constitution of the United States.” 42 Pa. Cons. Stat. § 5322(b)

(2017). The Due Process Clause of the Fourteenth Amendment requires a court to ask, “whether

‘the quality and nature of the defendant’s activity is such that it is reasonable and fair to require

[that it] conduct [its] defense in that state.’” Time Share, 735 F.2d at 63 (citations omitted)

(emphasis in original).

        General personal jurisdiction exists when a foreign party maintains “continuous and

systematic” contacts with a state and may be sued in that state on any claim, whereas specific

personal jurisdiction over a defendant exists when a plaintiff’s suit is related to or arises out of a

defendant’s contacts with the state. Reassure Am. Life Ins. Co. v. Midwest Res., Ltd., 721 F. Supp.

2d 346, 353 (E.D. Pa. 2010) (internal citations omitted). To establish specific personal jurisdiction,

a plaintiff must show the defendant has “minimum contacts with the forum.” IMO, 155 F.3d at 259

(internal citations omitted) (emphasis in original). To fulfill this standard, “the defendant must

have purposefully directed [its] activities at the forum.” Reassure, 721 F. Supp. 2d at 353 (internal

citations omitted). This standard provides that a defendant will not be subject to a suit resulting

from “‘random,’ ‘fortuitous,’ or ‘attenuated’ contacts . . . or . . . the ‘unilateral activity of another

party’.” Id. (citations omitted). However, personal jurisdiction cannot be avoided simply because

“the defendant did not physically enter the forum State.” Burger King Corp. v. Rudzewicz, 471

U.S. 462, 476 (1985).

        Once a court finds that a defendant had established minimum contacts with a forum, it must

determine “whether the assertion of personal jurisdiction would comport with ‘fair play and

substantial justice.’” Burger King, 471 U.S. at 476 (quoting Int’l Shoe Co. v. Wash., 326 U.S. 310,

320 (1954)). To contradict this finding, a defendant must demonstrate that exercising jurisdiction




                                             Page 6 of 17
          Case 2:19-cv-04708-CDJ Document 17 Filed 10/21/20 Page 7 of 17




would be “unreasonable” when weighing certain factors.13 Reassure, 721 F. Supp. 2d at 356

(quoting Burger King, 471 U.S. at 476-79).

         B.     Federal Rule of Civil Procedure 12(b)(6)
         When reviewing a Rule 12(b)(6) motion to dismiss, district courts must first separate legal

conclusions from factual allegations. Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir.

2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Legal conclusions should be

discarded, and well-pleaded facts given the deference of truth. Id. at 210-11. Courts must then

determine whether the well-pleaded facts state a “plausible claim for relief.” Id. at 211.

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

[will] not suffice.” Iqbal, 556 U.S. at 678 (citation omitted). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Bell Atl. Corp. v. Twombly, 550 U.S.

544, 556 (2007)). “In other words, a complaint must do more than allege the plaintiff’s entitlement

to relief. A complaint has to ‘show’ such an entitlement with its facts.” Fowler, 578 F.3d at 211

(citing Phillips, 515 F.3d at 231). When adjudicating a motion to dismiss under Rule 12(b)(6),

courts may consider the allegations contained in the complaint, as well as “matters of public record

and other matters of which a court may take judicial notice, court orders, and exhibits attached to

the complaint [].” Rogan v. Cnty, of Lawrence, Pa., No. 12-1375, 2013 WL 3369146, at *4 (W.D.

Pa. July 2, 2013) (citations omitted). See, e.g., Tate v. Philly Shipyard, Inc., No. 19-5076, 2020

WL 2306326, at *1 (E.D. Pa. Apr. 16, 2020).




13
   In Burger King Corp. v. Rudzewicz, the Supreme Court held that “determining whether a contract with a forum
resident establishes minimum contacts with that forum requires a “ ‘highly realistic’ approach” that considers factors
such as “prior negotiations and contemplated future consequences, along with the terms of the contract and the parties'
actual course of dealing.” See Reassure Am. Life Ins. Co. v. Midwest Res., Ltd., 721 F. Supp. 2d 346, 354 (E.D. Pa.
2010) (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 479 (1985)).


                                                   Page 7 of 17
         Case 2:19-cv-04708-CDJ Document 17 Filed 10/21/20 Page 8 of 17




V.     DISCUSSION
       A.    Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction

       Defendants have moved to dismiss the instant action on the grounds that the Court lacks

personal jurisdiction over them. In support of their Motion, Defendants allege that Section 10(H)

of the Guarantees—a forum selection clause—fails to establish Defendants’ consent to the

jurisdiction of any Pennsylvania court and to the jurisdiction of the Eastern District of

Pennsylvania, in particular. The Court finds that Defendants consented to the jurisdiction of the

courts of Pennsylvania and the jurisdiction of this Court, specifically, via Section 10(H) of the

Guarantees. Therefore, Defendants’ Motion to Dismiss for lack of personal jurisdiction is denied.

            1. Defendants’ Consent to the Jurisdiction of Pennsylvania Courts
       By the inclusion of Section 10(H) in the Guarantees, Defendants consented to the

jurisdiction of Pennsylvania courts as a matter of law. It is well established that personal

jurisdiction is a right that may be waived through contract. Radian Guar., Inc. v. Bolen, 18 F. Supp.

3d 635, 643 (E.D. Pa. 2014) (citing Ins. Corp. of Ireland v. Compagnie des Bauxites de Guinee,

456 U.S. 694, 704 (1982)). “[A] forum selection clause is presumptively valid and will be enforced

by the forum unless the party objecting to its enforcement establishes that: (1) it is the result of

fraud or overreaching, (2) enforcement would violate a strong public policy of the forum, or

(3) enforcement would in the particular circumstances of the case result in litigation in a

jurisdiction so seriously inconvenient as to be unreasonable.” First Fin. Mgmt. Grp., Inc. v. Univ.

Painters of Baltimore, Inc., No. 11-5821, 2012 WL 1150131, at *2 (E.D. Pa. Apr. 5, 2012) (citing

Coastal Steel Corp. v. Tilghman Wheelabrator Ltd., 709 F.2d 190, 202 (3d Cir. 1983), overruled

on other grounds by Lauro Lines S.R.L. v. Chasser, 490 U.S. 495 (1989)).

       The Supreme Court itself embraced the validity of forum selection clauses in M/S Bremen

v. Zapata Off-Shore Co., 407 U.S. 1 (1972). In that case, the Supreme Court analyzed the validity


                                           Page 8 of 17
         Case 2:19-cv-04708-CDJ Document 17 Filed 10/21/20 Page 9 of 17




of a forum selection clause in an international towage contract between the parties. In its decision,

the Court enforced the forum selection clause, writing that the lower court should have “[enforced]

the forum clause specifically unless [defendant] Zapata could clearly show that enforcement would

be unreasonable and unjust, or that the clause was invalid for such reasons as fraud or overarching.”

M/S Bremen, 407 U.S. at 15. The Supreme Court justified its rationale thus: “The choice of that

forum was made in an arm’s-length negotiation by experienced and sophisticated businessmen,

and absent some compelling and countervailing reason it should be honored by the parties and

enforced by the courts.” Id. at 12.

       Here, Defendants do not attempt to argue that the Section 10(H) forum selection clause

was the result of fraud or overreaching, and there is no evidence offered to indicate that this was

the case. Rather, Defendants primarily argue that the clause is insufficient to confer jurisdiction on

its face for two reasons. First, Defendants contend that specific language (namely, the words

“consents to” or “submits to”) is necessary to indicate affirmative consent to personal jurisdiction.

In support, Defendants cite to four cases that include such terminology: Radian Guaranty Inc. v.

Bolen, 18 F. Supp. 3d 635 (E.D. Pa. 2014); Skold v. Galderma Labs, L.P., 99 F. Supp. 3d 585, 605

(E.D. Pa. 2015); Synthes, Inc. v. Emerge Med., Inc., 887 F. Supp. 2d 598 (E.D. Pa. 2012); and First

Fin. Mgmt. Grp., Inc., 2012 WL 1150131, at *1. However, none of these opinions state that such

affirmative language is necessary to indicate consent to jurisdiction. In fact, they do not discuss

the language of the forum selection clauses presently at issue at all. Rather, these opinions concern

the enforceability of the forum selection clauses on other grounds. For instance, Radian (in part),

Skold, and Synthes generally discuss whether the forum selection clauses at issue are enforceable

against non-signatory third parties. First Financial Mgmt. Grp., similarly, is about whether the

forum selection clause is enforceable given that the relevant agreement had been terminated. These




                                            Page 9 of 17
        Case 2:19-cv-04708-CDJ Document 17 Filed 10/21/20 Page 10 of 17




cases, accordingly, offer no support to Defendants’ contention that the language of Section 10(H)

is insufficient to confer personal jurisdiction.

        Furthermore, the Supreme Court’s landmark decision on forum selection clauses notably

concerned a clause that did not include “consents to” or “submits to” language. In M/S Bremen,

the forum selection clause at issue simply stated, “Any dispute arising must be treated before the

London Court of Justice.” M/S Bremen, 407 U.S. at 2. This clause contained far less affirmative

language than Section 10(H), which is at issue here. Nonetheless, the clause was deemed sufficient

to establish personal jurisdiction over Defendants.

        To that end, Defendants point to American Equipment Leasing Co. v. Russell as an example

illustrating a valid and enforceable forum selection clause. The clause at issue in that case read as

follows: “Lessee agrees that any actions or proceedings to which Lessor is a party arising directly

or indirectly from this Lease shall be litigated in any state or federal court having situs within the

Commonwealth of Pennsylvania, and that said court shall have jurisdiction thereof.” Am. Equip.

Leasing Co. v. Russell, No. 89-3336, 1989 WL 83611, at *1 (E.D. Pa. Jul. 25, 1989) (emphasis

added). However, Defendants fail to recognize that the language of Section 10(H) is essentially

identical to that of the clause in American Equipment Leasing Co., at least insofar as it

communicates a consent to personal jurisdiction. To reiterate, Section 10(H) reads as follows:

                “Guarantor agrees that any action or proceeding against Guarantor
                to enforce, or arising out of, this Guaranty may be commenced in
                state or federal court in any county in the Commonwealth of
                Pennsylvania in which Lender has an office, or in any other location
                where Guarantor or any of his/its property is located, and Guarantor
                waives personal service of process and agrees that a summons and
                complaint commencing an action or proceeding in any such court
                shall be properly served and shall confer personal jurisdiction if
                served by registered or certified mail in accordance with Section 7
                hereof.”




                                            Page 10 of 17
        Case 2:19-cv-04708-CDJ Document 17 Filed 10/21/20 Page 11 of 17




See Guaranty § 10(H) (emphasis added). Therefore, Defendants’ reference to this case only

reiterates that a forum selection clause need not expressly include the language “consents to” or

“submits to” to indicate affirmative consent to personal jurisdiction.

       Finally, the Court briefly notes that a number of cases from this Court support the position

that the affirmative language referenced by Defendants is unnecessary to establish consent to

personal jurisdiction. For instance, in PNC Bank, Nat. Ass’n v. Kanaan, the Court found that it had

personal jurisdiction over the defendant pursuant to a forum selection clause that read, in relevant

part, “Guarantor . . . agrees to be bound by any judgment rendered thereby in connection with this

Guaranty . . . [and] waives any objection to jurisdiction and venue of any action instituted

hereunder.” PNC Bank, Nat. Ass’n v. Kaanan, No. 11-7770, 2012 WL 13835534, at *7 (E.D. Pa.

May 21, 2012). Similarly, the Court exercised personal jurisdiction in Korn Technologies, Inc. v.

SKC Forspray, Ltd. pursuant to a forum selection clause which included the following, “[ . . . ]

SKC agrees that all actions or proceedings arising out of or in connection with this agreement shall

be tried and litigated only in the state and federal courts located in the Eastern District of the

Commonwealth of Pennsylvania, or, at the sole option of Korn Corp., in any other court in which

Korn Corp. shall initiate legal or equitable proceedings and which has jurisdiction[.]” Korn Techs.,

Inc. v. SKC Forspray, Ltd., No. 90-4721, 1990 WL 149216, at *2 (E.D. Pa. Oct. 2, 1990).

       Next, Defendants contend that Section 10(H) is unenforceable against them because it does

not specify which jurisdiction the Parties allegedly consented to, rendering it impossible to

determine how many jurisdictions are potentially implicated by the clause. In support of this

proposition, Defendants cite to Harfouche v. Wehbe, a case from the District of New Jersey in

which the court invalidated a forum selection clause that read, “Any conflict that may result about

interpreting or executing all or some of the items of this contract pertains to specialized courts in




                                           Page 11 of 17
        Case 2:19-cv-04708-CDJ Document 17 Filed 10/21/20 Page 12 of 17




Lebanon and the United States of America.” Harfouche v. Wehbe, 950 F. Supp. 2d 766, 768 (D.N.J.

2013). In that case, the court noted that, “[b]ecause the clause encompasses so many jurisdictions,

it can hardly be construed as selecting a forum at all.” Id. at 771. Defendants thus rely on

Harfouche for the proposition that “where a contractual provision does not specify the jurisdiction

to which the parties purportedly submit, it is unenforceable.” Mot. Dismiss 4.

       However, there are important differences between Harfouche and the instant case that

render Defendants’ rationale unpersuasive. For one, the forum selection clause at issue in

Harfouche encompassed the entirety of the United States, as well as Lebanon. This is far broader

than Section 10(H), which encompasses only state or federal courts within Pennsylvania where

Plaintiff has an office or where Defendants have assets. Limited forum selection clauses—such as

this one—have routinely been enforced by this Court. For instance, PNC Bank, Skold, and Synthes

all concerned forum selection clauses encompassing the entirety of this Commonwealth.

Furthermore, the court in Harfouche expressly noted that a forum selection clause could

appropriately be limited to an entire state by writing, “In a typical forum selection clause, the

parties agree to jurisdiction in a specific court or state.” Harfouche, 950 F. Supp. 2d at 771 (citing

Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 587-88 (1991)) (emphasis added). Finally, it

should be noted that the court in Harfouche emphasized the ambiguity of the forum selection

clause, in particular, because it had been translated from Arabic to English three years after its

drafting and failed to define the term “specialized courts.” Harfouche, 950 F. Supp. 2d at 771. In

sum, Harfouche falls short of establishing the general principle Defendants cite it for—namely,

that a forum selection clause needs to reference a specific jurisdiction to be enforceable.

       For the reasons described above, the Court determines that Defendants consented to

personal jurisdiction in Pennsylvania courts via Section 10(H) of the Guarantees.




                                           Page 12 of 17
         Case 2:19-cv-04708-CDJ Document 17 Filed 10/21/20 Page 13 of 17




            2. Application of Contra Proferentem to Interpretation of Section 10(H) of the
               Guarantees
        Neither party has argued that Section 10(H) is unambiguous. Nonetheless, Defendant

contends that should the Court deem Section 10(H) ambiguous, the Court should apply the doctrine

of contra proferentem and construe any ambiguities within the clause in their favor. While the

Court agrees with the Parties that Section 10(H) is unambiguous, the Court will briefly discuss the

doctrine of contra proferentem and its applicability to the instant situation.

        Contra proferentem is a canon of contract interpretation by which ambiguities in contracts

are construed against the drafter. See, e.g., Paddick v. Butt, No. 09-4285, 2018 WL 1991737, at *7

(E.D. Pa. Apr. 27, 2018) (“Under the rule of contra proferentem, for any ambiguous language in

a contract is construed against the drafter and in favor of the other party if the latter’s interpretation

is reasonable.”) (citation omitted). While contra proferentem is strictly applied in the interpretation

of insurance contracts, it is not automatically or universally applied to other contracts. Heasley v.

Belden & Blake Corp, 2 F.3d 1249, 1257 (3d Cir. 1993) (citing Eley v. Boeing Co., 945 F.2d 276,

279-80 (9th Cir. 1991)). Additionally, notwithstanding the type of contract at issue, contra

proferentem has less force where the agreement was freely negotiated or where both parties are

similarly sophisticated. See, e.g., New Jersey v. Merrill Lynch & Co., 640 F.3d 545 (3d Cir. 2011);

Prudential Ins. Co. of Am. v. Prusky, 473 F. Supp. 2d 629 (E.D. Pa. 2007).

        In Heasley, the Court explained the rationale of contra proferentem in the context of

insurance contracts thus: “[I]nsurance policies are almost always drafted by specialists employed

by the insurer. In light of the drafters’ expertise and experience, the insurer should be expected to

set forth any limitations on its liability clearly enough for a common layperson to understand; if it

fails to do this, it should not be allowed to take advantage of the very ambiguities that it could have

prevented with greater diligence.” Heasley, 2 F.3d at 1257 (citing Kunin v. Benefit Trust Life Ins.



                                             Page 13 of 17
        Case 2:19-cv-04708-CDJ Document 17 Filed 10/21/20 Page 14 of 17




Co., 910 F.2d 534, 540 (9th Cir. 1990)). Following this rationale, the Court finds that, even if

Section 10(H) were ambiguous, the doctrine of contra proferentem would not apply to the analysis

of the clause. Both Parties to the Guarantees are sophisticated business entities. As Plaintiff

notes—and Defendants do not contradict— “Doug Pak and his affiliated companies are among the

largest operators of restaurant franchises in the United States.” See Pl.’s Resp. Opp’n 9, ECF No.

11. The relative sophistication of the parties would dictate against the application of contra

proferentem to the interpretation of this agreement, even accepting as true Defendants’ contention

that the Parties did not negotiate Section 10(H). See Mot. Dismiss 7.

           3. Defendants’ Consent to the Jurisdiction of the Eastern District of Pennsylvania
       By executing the Guarantees at issue, Defendants not only consented to the jurisdiction of

Pennsylvania courts, they also consented to personal jurisdiction in the Eastern District of

Pennsylvania. Where unambiguous, contracts should be interpreted according to their plain

meaning. Bohler-Uddeholm America, Inc. v. Ellwood Grp. Inc., 247 F.3d 79, 92-93 (3d Cir. 2001).

       Defendants argue that the plain language of Section 10(H) demands that this suit be

commenced within the geographical bounds of Montgomery County, where Plaintiff’s Horsham

office is located. Therefore, Defendants reason, as no federal court in the Eastern District of

Pennsylvania is located within the geographical bounds of Montgomery County, the Court cannot

exercise personal jurisdiction over this action pursuant to the Parties’ forum selection clause. This

argument is unpersuasive for two reasons. For one, the Eastern District of Pennsylvania

encompasses Montgomery County. Therefore, any federal suit commenced in Montgomery

County would necessarily fall to this Court. Defendant’s literal interpretation of the geographic

requirements of the forum selection clause is unduly restrictive. See, e.g., Skold, 99 F. Supp. 3d at

606 (“[U]sing ‘[a] literal approach to interpreting forum selection clauses’ could undermine their




                                           Page 14 of 17
          Case 2:19-cv-04708-CDJ Document 17 Filed 10/21/20 Page 15 of 17




purpose[.]”) (citing Magi XXI, Inc. v. Stato della Citta del Vaticano, 714 F.3d 714, 722 (2d Cir.

2013)).

          Additionally, Defendants point to the forum selection provision in the underlying Loan

Agreement between Plaintiff and Borrowers, which states that “Each Borrower hereby consents to

the nonexclusive jurisdiction of the Court of Common Pleas of Montgomery County,

Commonwealth of Pennsylvania or the United States District Court for the Eastern District of

Pennsylvania[.]” Defs.’ Reply Br. 6; Cole Decl. ¶ 4. Following the logic utilized in Heasley,

Defendants contend that this provision is proof that Plaintiff could have expressly provided for

personal jurisdiction in this Court and chose not to. However, the Court in Heasley relied on

inconsistencies within a single medical plan in order to determine the meaning of a particular term.

Heasley, 2 F.3d at 1255. This decision does not stand for the proposition that inconsistencies

between two independent agreements should be used to ascertain the meaning of a provision,

especially where the provision at issue is unambiguous.

          Finally, even were we to rely on Defendants’ narrow interpretation of Section 10(H), we

find that this Court would properly be able to exercise personal jurisdiction over them. In addition

to its Horsham office, Plaintiff also maintains an office within Philadelphia at 1600 Market Street,

which is located in the same county as the federal court for this district. See Cole Decl. ¶ 1.

Therefore, by the terms of Section 10(H), Plaintiff commenced this suit “in state or federal court

in any county in the Commonwealth of Pennsylvania in which Lender has an office.” See Guaranty

§ 10(H). Therefore, Defendants have consented to personal jurisdiction in the Eastern District of

Pennsylvania.

             4. Defendants’ Minimum Contacts with Pennsylvania
          In its response to Defendants’ Motion, Plaintiff contends that, even if the forum selection

clause in Section 10(H) of the Guarantees were unenforceable against Defendants, the Court could


                                            Page 15 of 17
        Case 2:19-cv-04708-CDJ Document 17 Filed 10/21/20 Page 16 of 17




nonetheless exercise personal jurisdiction over Defendants by virtue of their minimum contacts

with this Commonwealth. However, the Court need not reach this portion of Plaintiff’s argument.

“Although in the usual case the plaintiff must show that the defendant has sufficient minimum

contacts with the forum state such that the assertion of personal jurisdiction over him comports

with the notions of fair play and substantial justice, in actions involving forum selection clauses

analysis of the contacts with the forum state is inappropriate. Instead, the court must consider the

validity and effect of the forum selection clause in order to determine if there has been a consent

to in personam jurisdiction.” Healthcare Servs. Grp., Inc. v. Skyline Servs. Grp., No. 17-2703,

2018 WL 637773, at *3 (E.D. Pa. Jan. 30, 2018) (citing PNC Bank, Nat. Ass’n, 2012 WL

13835534, at *7). Because the Court has already determined that Section 10(H) is valid and

enforceable against Defendants, a consideration of Defendants’ minimum contacts with

Pennsylvania is unnecessary.

       B.    Defendants’ Motion to Dismiss for Failure to State a Claim

       Defendants have alternately moved to dismiss this action on the grounds that Plaintiff has

failed to state a claim against Defendant Pak. This assertion is grounded in the fact that Plaintiff

seeks at least $30,000,000 in recovery, despite the fact that Defendant Pak’s Guaranty expressly

limits his personal liability to $6,000,000. See Mot. Dismiss 8-9. However, Plaintiff has not

attempted to recover more than $6,000,000 from Defendant Pak. In fact, Plaintiff expressly noted

in its Complaint that Defendant Pak’s personal liability cannot exceed $6,000,000, writing that

“[e]ach Guarantor is jointly and severally liable to PNC for the full amount due to PNC by

Borrowers, except that Defendant Pak’s repayment obligation is capped at $6,000,000.” Compl.

¶ 27. Therefore, as Plaintiff has not asserted a claim against Defendant Pak in his individual

capacity for more than $6,000,000, Defendants’ Motion to Dismiss is denied.




                                          Page 16 of 17
       Case 2:19-cv-04708-CDJ Document 17 Filed 10/21/20 Page 17 of 17




VI.   CONCLUSION

      For the foregoing reasons, Defendants’ Motion to Dismiss is denied. An Order consistent

with this Memorandum Opinion follows separately.



                                                        BY THE COURT:




                                                        /s/ C. Darnell Jones, II
                                                        C. DARNELL JONES, II         J.




                                       Page 17 of 17
